Judgment, Supreme Court, New York County (Felice Shea, J.), rendered April 16, 1993, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a second felony offender, to a term of 5½ to 11 years, unanimously affirmed.
Defendant’s bare claims of innocence and coercion at sentencing did not warrant further inquiry by the court into the validity of what was a very beneficial plea, given a record *421devoid of any suggestion of confusion or doubt on defendant’s part as to the rights being waived and other consequences of pleading guilty (see, People v Billingsley, 54 NY2d 960; People v Williams, 210 AD2d 168, lv denied 85 NY2d 867). Nor was there any abuse of sentencing discretion. Concur—Ellerin, J. P., Rubin, Nardelli, Tom and Mazzarelli, JJ.